Name: 93/380/EEC: Commission Decision of 30 June 1993 on the sale of soft wheat held by the French intervention agency (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  energy policy;  plant product;  marketing
 Date Published: 1993-07-03

 Avis juridique important|31993D038093/380/EEC: Commission Decision of 30 June 1993 on the sale of soft wheat held by the French intervention agency (Only the French text is authentic) Official Journal L 162 , 03/07/1993 P. 0033 - 0034COMMISSION DECISION of 30 June 1993 on the sale of soft wheat held by the French intervention agency (Only the French text is authentic)(93/380/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1581/86 of 23 May 1986 laying down general rules for intervention on the market in cereals (1), as last amended by Regulation (EEC) No 2203/90 (2), and in parlticular Article 4 (2) thereof, Whereas Commission Regulation (EEC) No 582/91 of 11 March 1991 on the detailed rules applicable to the sale of cereals and oils and fats held in intervention for non-food demonstration projects and amending Regulation (EEC) No 569/88 (3) lays down the conditions governing the approval of demonstration projects; Whereas products from intervention stocks are subject to Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 3274/92 (5); whereas that Regulation provides in particular that such products must be accompanied by T5 control copies; Whereas a demonstration project involving the use of soft wheat has been submitted to the Commission; whereas that project meets the objectives laid down in the regulations; whereas the conditions governing the sale of the wheat in question should accordingly be specified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Research provided for in Council Regulation (EEC) No 1728/74 of 27 June 1974 on the coordination of agricultural research (6), as amended by Regulation (EEC) No 3768/85 (7); Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS DECISION: Article 1 1. The French intervention agency shall sell 20 000 tonnes of soft wheat to the company SICA Brie Champagne Ethanol, 15 route de Bray, 77160 Provins. France in accordance with the terms laid down herein and in Regulation (EEC) No 582/91. 2. The selling price shall be ECU 75/tonne and the performance guarantee provided for in Article 8 of Regulation (EEC) No 582/91 shall be ECU 46,20/tonne. 3. The operative event for the agricultural conversion rate to be used to express the amounts fixed in paragraphe 2 in national currency shall be: - for the selling price, the date that each lot of wheat is removed, or the date of the transfer of the first payment, whichever is earlier, - for the performance guarantee, the date on which the security takes effect, which shall be before the first lot is removed. 4. The company SICA Brie Champagne Ethanol shall lodge the security with the French intervention agency before removal of each lot of wheat. 5. The wheat shall be removed after 1 July 1993 but before 30 June 1994. 6. The use of the wheat according to the demonstration project submitted by the company SICA Brie Champagne Ethanol shall take place before 30 June 1996. 7. The company SICA Brie Champagne Ethanol shall fulfil the obligations referred to in Article 2 (2) of Regulation (EEC) No 569/88 and must permit the controls and checks laid down by Article 9 of Regulation (EEC) No 582/91. It shall also ensure that other companies involved with the demonstration project fulfil those obligations. It shall inform the control bodies and the Commission in good time of the planned places and dates of processing and of the identity of the users and the places and periods of utilization. 8. The competent authorities shall cooperate with the French intervention agency to facilitate its collection of information on the use of the ethanol. 9. The French intervention agency shall be responsible for gathering the results of the controls effected and for preparing the report to be submitted to the Commission along with the report referred to in Article 8 (3) of Regulation (EEC) No 582/91. Article 2 This Decision is addressed to the French intervention agency and the company SICA Brie Champagne Ethanol. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 139, 24. 5. 1986, p. 36. (2) OJ No L 201, 31. 7. 1990, p. 5. (3) OJ No L 65, 12. 3. 1991, p. 27. (4) OJ No L 55, 1. 3. 1988, p. 1. (5) OJ No L 326, 12. 11. 1992, p. 24. (6) OJ No L 182, 5. 7. 1974, p. 1. (7) OJ No L 362, 31. 12. 1985, p. 8.